Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
Applicant states:
“Although Applicant respectfully disagrees with the assertions of the Office Action, to advance prosecution, claim 1 is amended for further clarification. In particular, the Office Action asserted "[n]ote that there would be an infinite number of widths of the tape gripping device in the vertical direction that are less than some width in the horizontal direction of the tape gripping device." see. e.g., p. 6 of the Office Action. However, even prior to the amendments, claim 1 did not simply recite an arbitrary width and height. Further, as clarified, Applicant respectfully submits that Nakamura fails to disclose or suggest the interrelationship of elements presently claimed, and Nakamura suffers from additional deficiencies.”

However, annotated fig. 2 shows one possible example of a width in the vertical direction that is 1.5 times or less than a width in the horizontal direction. The previous Office Action states: “The claim sets forth generic widths of the tape gripping device with no structural bounds defining where these widths are located.” Even with the structural bounds of the amended claim incorporated (support portion, gripping member, gripping member urging unit, lock member), Nakamura still discloses the tape gripping device (11, fig. 2) constituted by the support portion (11b), the gripping member (11a), the gripping member urging unit (13) and the lock member 

Applicant additionally state:

“In the description below, reference numbers and figures of the present specification are utilized for assisting the Examiner's understanding and to assist in identifying support, by way of example. 
6 Application No.: 15/622,226 Reply to Office Action dated August 21, 2020
In accordance with the claimed arrangement the tape gripping device (35) includes a support portion (36), a gripping member (37) which is rotatable from a standby position and that is configured to grip the tape with the support portion, as the gripping member (37) is rotated toward the support portion (36). In addition, a gripping member urging unit (38) is configured to urge the gripping member toward the support portion. Further, a lock member (39) is configured to hold the gripping member (37) at the standby position against the urging force of the gripping member urging unit (38). 

Further, as set forth in amended claim 1, the tape gripping device is defined as constituted by the support portion, the gripping member, the gripping member urging unit and the lock member, with the height (H) from one end to the other end in the vertical direction 1.5 times or less than the width (W) from one end to the other end of the tape gripping device in the transverse direction, in a state in which the clincher arm is completely closed with respect to the main handle. Accordingly, claim 1 specifies the elements which constitute the tape gripping device and is specific with respect to the height and the width, with claim 1 still further reciting that the height is in the vertical direction while the width of the gripping device is transverse thereto. In addition, claim 1 makes clear that the height and width are from one end to another, and thus, would not be merely a portion or an arbitrary height and width as apparently relied upon in the Office Action. Moreover, even prior to the present amendment, claim 1 already clarified that the transverse direction is the elongating direction of the main handle, with the height in a vertical direction orthogonal thereto. 

7Application No.: 15/622,226Reply to Office Action dated August 21, 2020
The illustration of p. 7 of the Office Action apparently relies upon a width W which is also vertical, not a width in a direction transverse to a height (and in the elongation direction of main handle). Further, by way of example, the width W extends only along a portion of the hook 11, and thus, does not even corresponds to entire width of one element. Considering the support portion (11b) of Nakamura together with the hook 11a, torsion spring 12 and cam 13, Applicant respectfully submits that Nakamura fails to disclose a height (H) in a vertical direction of such elements which is equal to or less than 1.5 times a width (W) (H < 1.5 W), where height is in the vertical direction, the width is transverse thereto, and each of the height and width are from one end to the other of the tape gripping device as clearly defined in present claim 1.”

However, the newly amended claim sets forth structural bounds (support portion, gripping member, gripping member urging unit, lock member), thereby resolving the deficiency of not defining where these widths are located. Given these new limitations, Nakamura still discloses a height (H) in a vertical direction of such elements which is equal to or less than 1.5 times a width (W) (H < 1.5 W), where height is in the vertical direction, the width is transverse thereto, and each of the height and width are from one end to the other of the tape gripping device. Examiner is interpreting the elements (11b, 11a, 13, and 12a) as being the structural bounds for this newly amended claim. H and W of the annotated Fig. 2 are configured such that they are transverse/orthogonal to one another. As such, Nakamura discloses a height (H) in a vertical  direction (TD, annotated fig. 2) of such elements (11b, 11a, 13, and 12a) which is equal to or less than 1.5 times a width (W) (H < 1.5 W), where height (H) is in the vertical direction (TD), the width (W) is transverse thereto (See annotated Fig. 2, LD), and each of the height (H) and width (W) are from one end to the other of the tape gripping device (11, bounded by 11b, 11a, 13, and 12a). Therefore, this argument is not persuasive.

Applicant additionally states:
 
“In addition to the above, Applicant respectfully submits that the cam 13 is not a lock member as recited in present claim 1, because the cam 13 merely reciprocates the hook 11, it does not lock a gripping member in a standby position against an urging force of a gripping member urging unit. For this addition a reason, Applicant respectfully submits that Nakamura fails to disclose or render obvious the combined features presently claimed.”

However, the newly amended claim presents new subject matter, and Examiner has previously never asserted that 13 is a lock member. See the new rejection below.
Claim Objections
Claim 15 & 16 objected to because of the following informalities:  
Claim 15 & 16 currently recites “The biding machine for gardening …”. Examiner is interpreting the claim as reciting “The binding machine for gardening …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1840031 A1, herein referred to as Nakamura.
Regarding Claim 1, Nakamura discloses a binding machine for gardening (title) comprising: 
an elongated main handle (2, fig. 1) that includes a first front end portion (right side end of 2, fig. 1) and that is configured to draw out a tape from the first front end portion(fig. 10 shows tape T being drawn from the front end portion of the main handle 2); 
a clincher arm (3, fig. 1) that includes a second front end portion (right side end of 3, fig. 1) and that is attached to the main handle (2, fig. 1) to be rotatable in a closing direction in which the second front end portion (right side end of 3, fig. 1) approaches the first front end portion (right side end of 2, fig. 1) and in an opening direction opposite to the closing direction (see connection point between clincher arm 3 and main handle 2 at hole 3a in fig. 1); and 
a tape gripping device (11, fig. 2) that is attached to the second front end portion (right side end of 3, fig. 1) of the clincher arm (3, fig. 1) and that is configured to grip an end portion of the tape drawn out from the first front end portion (right end side of 2, fig. 1) of the main handle (2, fig. 1) (para. 0026, lines 1 - 4), 
wherein: 
the tape gripping device(11, fig. 2) includes: a support portion (11b); a gripping member (11a) that is provided to face the support portion (11b) and rotatable toward the support portion (11b) from a standby position, and that is configured to grip the tape with the support portion (11b) as the gripping member (11a) rotates toward the support portion (11b); a gripping member urging unit (13) that is configured to urge the gripping member (11a) toward the support portion (11b); and a lock member (12a) that is configured to hold 
with respect to the clincher arm (3, fig. 1) viewed from a side, wherein an elongating direction of the main handle (2, fig. 1) is defined as a transverse direction (See annotated Fig. 2 below, LD), and a direction that is orthogonal to the transverse direction and that is an opening and closing direction of the clincher arm (3, fig. 1) with respect to the main handle (2, fig. 1) is defined as a vertical direction(See annotated Fig. 2 below, TD), the tape gripping device (11, fig. 2) constituted by the support portion (11b), the gripping member (11a), the gripping member urging unit (13) and the lock member (12a) is configured such that a height (H in annotated Fig. 2) from one end to the other end of the tape gripping device (11) in the vertical direction (TD) thereof is 1.5 times or less than a width (W in annotated Fig. 2) from one end to the other end of the tape gripping device (11) in the transverse direction (LD) thereof (H < 1.5W) in a state in which the clincher arm (3, fig. 1) is completely closed with respect to the main handle (2, fig. 1) (For examination purposes, the limitation “1.5 times or less” was interpreted as a width H and a width W such that H ≤ 1.5 x W. Thus, annotated fig. 2 shows one possible example of a width in the vertical direction that is 1.5 times or less than a width in the horizontal direction. Note that there would be an infinite number of widths of the tape gripping device in the vertical direction that are less than some width in the horizontal direction of the tape gripping device), and 
in a state in which the clincher arm (3, fig. 1) is opened with respect to the main handle (2, fig. 1), a lower surface of the second front end portion (right side end of 3, fig. 1) is arranged to be substantially parallel with a surface of the main handle (2, fig. 1) extending along the 

    PNG
    media_image1.png
    382
    543
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    466
    584
    media_image2.png
    Greyscale

Regarding Claim 2, Nakamura discloses the binding machine for gardening according to claim 1, wherein a height (H2) in the vertical direction (TD) of the tape gripping device (11) in a state in which the clincher arm (3) is opened by about 45 degrees (top shows clincher arm open 45 degrees) is equal to or shorter than a width (W) in the transverse direction (LD) of the tape gripping device in a state in which the clincher arm is completely closed (bottom shows clincher arm completely closed). See second annotated fig. 2 below. For examination purposes, the height in the vertical direction when the clincher arm is opened by about 45 degrees is understood to be different from the height in the vertical direction set forth in claim 1. Also, note that the second annotated fig. 2 below shows the same width in the horizontal direction as shown in annotated fig. 1 above. Further, the new height (H2) is taken between the same structural points. However, there is no requirement by claim 2 that the height in the vertical direction be taken between the same structural locations as the height in vertical direction from claim 1.

    PNG
    media_image3.png
    590
    523
    media_image3.png
    Greyscale

Regarding Claim 14, Nakamura discloses the binding machine for gardening according to claim 1, wherein the tape gripping device (11) further includes a lock member urging unit (central pin of 12a), separate from the gripping member urging unit (13), and which urges the lock member (12a) in a direction toward the gripping member (11a) (See Para. 26).

Regarding Claim 15, Nakamura discloses the biding machine for gardening according to the claim 14, wherein the lock member (12a) further includes a locking portion (See fig. 2, 

Regarding Claim 16, Nakamura discloses the biding machine for gardening according to the claim 1, wherein the lock member (12a) further includes a locking portion (See fig. 2, right side of 12a) which engages with a locked portion of the gripping member (11a) to hold the gripping member (11a) against the support member (11b) during movement in the opening direction (See Para. 26).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 9-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of A.M. Leonard (“Max Tapener Hand Tying Machine | A. M. Leonard”, YouTube) (unannotated screenshot is also provided as an attachment).
Regarding Claim 5, Nakamura discloses the binding machine for gardening according to claim 1.
Nakamura is silent wherein the clincher arm includes two sheet metal members connected in parallel with each other.
However, A.M. Leonard is relied upon to teach (shows a product review) an agricultural binding machine (see video description: “proven time-saver for nurserymen, tree growers, vineyards or orchards) comprising a clincher arm (“clincher arm”, see annotated screenshot below from 0:46 of video), wherein the clincher arm is made up of two sheet metal members connected in parallel with each other.

    PNG
    media_image4.png
    530
    650
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the clincher arm disclosed by Nakamura to be made of two sheet metal members, as taught by A.M. Leonard, because it is commonly known in the art that a structural member can be made of sheet metal. Thus, applying a known technique to a known device ready for improvement to yield the predictable result 

Regarding Clam 6, Nakamura discloses the binding machine for gardening according to claim 2.
Nakamura is silent wherein the clincher arm includes two sheet metal members connected in parallel with each other.
However, A.M. Leonard is relied upon to teach (shows a product review) an agricultural binding machine (see video description: “proven time-saver for nurserymen, tree growers, vineyards or orchards) comprising a clincher arm (“clincher arm”, see annotated screenshot above from 0:46 of video), wherein the clincher arm is made up of two sheet metal members connected in parallel with each other.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the clincher arm disclosed by Nakamura to be made of two sheet metal members, as taught by A.M. Leonard, because it is commonly known in the art that a structural member can be made of sheet metal. Thus, applying a known technique to a known device ready for improvement to yield the predictable result of a strong and durable clincher arm would be obvious to one of ordinary skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].

Regarding Claim 9, Nakamura in view of A.M. Leonard discloses the binding machine for gardening according to claim 5, 
Nakamura is silent wherein a gap is provided between the two sheet metal members.
However, A.M. Leonard is relied upon to teach an agricultural binding machine (see video description) wherein a gap (see gap between sheet metal members in annotated screenshot at 0:46 of video) is provided between two sheet metal members of the clincher arm.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the clincher arm disclosed by Nakamura to be made of two sheet metal members with a gap provided between the members, as taught by A.M. Leonard, for the added practical benefits of reducing material costs and weight (as compared to a clincher arm made of a solid structural member with no internal gap).
Regarding Claim 10, Nakamura in view of A.M. Leonard discloses the binding machine for gardening according to claim 6, 
Nakamura is silent wherein a gap is provided between the two sheet metal members.
However, A.M. Leonard is relied upon to teach an agricultural binding machine (see video description) wherein a gap (see gap between sheet metal members in annotated screenshot at 0:46 of video) is provided between two sheet metal members of the clincher arm.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the clincher arm disclosed by Nakamura to be made of two sheet metal members with a gap provided between the members, as taught by A.M. Leonard, for the added practical benefits of reducing material costs and weight (as compared to a clincher arm made of a solid structural member with no internal gap).

Regarding Claim 13, Nakamura in view of A.M. Leonard discloses the binding machine for gardening according to claim 5.
Nakamura in view of A.M. Leonard is silent wherein the gripping device cover is fixed between the two sheet metal members.
Nakamura discloses the gripping device cover being arranged outside the clinching arm (fig. 1 & fig. 2). A.M. Leonard teaches a clinching arm being made of two sheet metals forming a gap in between the two members. Placing the gripping device cover disclosed by Nakamura in between the sheet metal components, as taught by A.M. Leonard, would provide the same function of covering a front side of the tape gripping device.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the gripping device cover disclosed by Nakamura between the two sheet metal members, as taught by A.M. Leonard, for performing the same function of covering a front side of the tape gripping device, albeit in a different environment. See MPEP 2144.07.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMER ISLAM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725